                      Case 1:20-cr-00493-VSB Document 10 Filed 10/05/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Southern District
                                             __________ DistrictofofNew York
                                                                     __________


              UNITED STATES of AMERICA                         )
                             Plaintiff                         )
                                v.                             )      Case No. 20-cr-493
                        Louis Lluberes                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Louis Lluberes                                                                                                .


Date:          10/05/2020                                                           /s/ Susan Necheles SN1215
                                                                                         Attorney’s signature


                                                                                          Susan Necheles
                                                                                     Printed name and bar number
                                                                                      Necheles Cassidy LLP
                                                                                     10 E. 40th St., 48th Floor
                                                                                           NY NY 10016

                                                                                               Address

                                                                                         SRN@lawNC.com
                                                                                            E-mail address

                                                                                          (212) 997-7400
                                                                                          Telephone number



                                                                                             FAX number
